DETAILED ACTION
This action is in response to the amendments filed on Oct. 29th, 2021. A summary of this action:
Claims 1-15, 17-21 have been presented for examination.
Claims 1-8, 11-12, 14, 17, 19-20 have been amended
Claims 16 has been cancelled
Claims 14 and 20-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6, 9, 12-13, 15, 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi et al., “ Parametric study of a SPH high velocity impact analysis – A birdstrike windshield application, 2013 in view of Peng et al., “Finite element modeling of crash test behavior for windshield laminated glass”, 2013 
Claims 20-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi et al., “ Parametric study of a SPH high velocity impact analysis – A birdstrike windshield application, 2013 in view of Aenlle et al., “Frequency Response of Laminated Glass Elements: Analytical Modeling and Effective Thickness”, 2013. 
Claims 7-8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi et al., “ Parametric study of a SPH high velocity impact analysis – A birdstrike windshield application, 2013 in view of Peng et al., “Finite element modeling of crash test behavior for windshield laminated glass”, 2013 and in further view of Aenlle et al., “Frequency Response of Laminated Glass Elements: Analytical Modeling and Effective Thickness”, 2013. 
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi et al., “ Parametric study of a SPH high velocity impact analysis – A birdstrike windshield application, 2013 in view of Peng et al., “Finite element modeling of crash test behavior for windshield laminated glass”, 2013 in view of Clearly et al., US 2012/0328843 in further view of Quinn et al., “Fracture toughness of glasses as measured by the SCF and SEPB methods”, 2017 
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the claim objections
	In view of the applicant’s amendments, the objections are withdrawn.

Regarding the § 101 Rejection
	In view of the applicant’s amendment, the rejection of claim 17 as reciting a signal per se has been withdrawn.

Regarding the § 112(f) invocation with the corresponding § 112(b) rejection
	The invocation of § 112(f) is maintained, as well as the corresponding §112(b) rejection. 
	No arguments were submitted for this.
	See page 14 of the rejection which states what the claims must recite to overcome this invocation and corresponding rejection. 

Regarding the §112(b) rejection
	The remaining grounds of the § 112(b) rejection are withdrawn-in-part in view of the amendments. 
	See below for the rejections that have been maintained – no arguments were submitted for consideration in regards to the maintained rejections.

Regarding the § 103 Rejection
The rejection is maintained. 

The applicant submits (remarks, page 9):
The Office Action states that Fig. 7 disclosing the calculation of a maximum stress envelope on at least one critical glass sheet of the glazing. Applicant respectfully disagrees. As stated in §3 .2, Fig. 7 shows an arbitrary example of a stress strain curve of a brittle material according to which the glasses are modelled. Grimaldi's Fig. 7 assumes that ultimate tensile stress is equal to rupture stress and yield stress "because of the brittleness of the material." That is, nothing about Fig. 7 indicates that it is calculated in any way. There are no units on either axis, not is there any indication of any model used to determine the curve of Fig. 7. Instead, Fig. 7 appears to be present solely to illustrate the modelling assumptions used in the calculations provided later in Grimaldi. As discussed thoroughly in Grimaldi §5, the actual modelling performed is a model of deformation behaviour of the windshield in a simulated bird strike, there is no discussion of modelling a maximum stress envelope....
This argument is not persuasive.

In response to the applicant’s arguments, the Examiner will clarify the rejection.
	First, as a matter of claim interpretation: 
	The claim recites, for this argument: calculating a maximum stress envelope on at least one critical glass sheet of the glazing;

	As to what the “maximum stress envelope” conveys, under the broadest reasonable interpretation in light of the specification, is, in the exemplary, non-limiting embodiment, a value for a stress wherein this value is lower than the fracture stress, wherein this value is calculated using a finite element method, wherein this value may be a “function of time” – or in other words, this “maximum stress envelope” is some maximum stress value calculated using a finite element simulation software, e.g. ABAQAS [a commercially available package] that is lower than the fracture stress.
	As to the term “envelope” – as the specification clearly conveys, at multiple points, that this is a value, i.e. this term as conveyed in light of the specification merely conveys that this value of stress is some value on an “envelope”, e.g. the envelope of acceptable stress before fracture. 
	For the light of the specification:
	See the instant specification, figure 3, which gives that the maximum stress envelope is             
                σ
                
                    
                        m
                    
                    
                        i
                    
                
            
         and that this is then compared to the “fracture stress (            
                σ
                r
                _
                i
                 
                )
            
        ”.

	This conveys, in the exemplary form that is non-limiting, that the maximum stress envelope is a value of stress, some form of a “maximum stress” which is a function of time. 
	Then see pages 18-20 of the instant specification – this provides a few examples of the invention.
	Of particular note: page 20: “In step 160, the maximum stress envelope             
                σ
                
                    
                        m
                    
                    
                        i
                    
                
            
         on each glass sheet i = 11, 15 13, 15 of the laminated glazing 1 is calculated by finite element analysis using the numerical model FE_IMP. In practice, for examples 1 and 2, use was made of the- solver of the ABAQUS software for calculating the fields of stresses and strains induced by the bird strike on each glass sheet...In step 170, the maximum stress envelope ... on each glass sheet i = 11, 25 13, 15 of the laminated glazing 1 is compared with the fracture stress... of the glass sheet obtained according to a method selected to correspond to the type of stresses characteristic of a bird strike, and it is deduced whether the laminated glazing 1 withstands the impact in the bird strike configuration considered”
	Then see page 21: “Chosen, as value of the fracture stress ..., to which the maximum stress envelope ... will be compared...For example 1, by comparing figure 6 with figure 8, it is observed that the maximum stress envelope ...calculated using the numerical model FE_IMP for the glass sheet 11 remains, over time, always strictly lower than a value of 450 MPa, which is strictly lower than the fracture stress... of a 3 mm-thick glass sheet obtained according to the drop tower impact test.”

	So, as a matter of claim construction in view of the specification as cited above:
calculating a maximum stress envelope [value, wherein this is below the fracture stress, and may be a function of time, and is calculated using a finite element software program] on at least one critical glass sheet of the glazing;

	In regards to this being calculated by Grimaldi – see § 3.2, and § 4.1 last paragraph, as cited in the rejection, as well as the other citations in the rejection. 
	As described in § 3.2: “Fig. 7 shows the stress strain curve, the ultimate tensile stress is equal to rupture stress and yield stress at the same time because of the brittleness of the material.”
	To what this figure 7 is showing: this is showing a “stress-strain curve” of a “brittle material”, i.e. a “            
                σ
                -
                ε
            
         curve”, e.g. of glass. 
	This figure 7 provides a visual depiction of the “envelope” for the value of the maximum stress, as one of ordinary skill would reasonably infer – i.e. that the present claim limitation is calculating a maximum stress envelope [value] along this curve, wherein this value is below the “fracture” stress. Figure 7 is described on page 620 of Grimalidi as: “Fig. 7 shows the stress strain curve, the ultimate tensile stress is equal to rupture stress and yield stress at the same time because of the brittleness of the material
	So, in other words, figure 7 is showing the fracture stress = the ultimate tensile stress=rupture stress= yield stress.
	Figure 7 is also showing that there is a “stress-strain” curve for a “brittle material” up to the value – one of ordinary skill in the art would have reasonably infer that the maximum stress envelope, as recited in the claims, as disclosed in the specification, is a value of stress along this curve, below the “Fracture stress” – as to what “maximum” conveys, the specification sheds little light on this, but one of ordinary skill would have reasonably inferred that this would have encompassed the value of the stress when the “brittle material”, i.e. glass, starts to deform but before fracturing, e.g. Grimaldi.

	To clarify on this: see § 4.1 of Grimaldi, ¶ 1: “In this work the commercial explicit FE software LS-Dyna was used for all numerical simulations Hallquist [14]” – i.e., this is using a “commercial...FE software” and cites the Theory manual for it for reference (reference # 14). 
	Then see figures 13-18: these figures show the simulation of the “Birdstrike” using this finite element software wherein figure 13 shows the initial t=0 before impact, figure 14 shows t= 0.001s at the initial stage of impact, figure 15, shows the t=0.004s after impact – and the fracture occurs between t = 0.001 to 0.004

	Then see page 620, col. 1, last paragraph: “The glass is considered as an elastic–plastic material with an infinitely small plastic part of the             
                σ
                -
                ε
            
         curve typically of a brittle material”, or in other words – the glass is modelled by calculating the             
                σ
                -
                ε
            
         curve typical of the material, i.e. that of figure 17.
	As stated in § 4.1, last paragraph: “The glass ply was modelled by a bilinear elastic–plastic material law with negligible plastic region using the LS-Dyna MAT-PLASTICKINEMATIC

	In other words, the system calculates for the “glass ply” the “elastic-plastic material law with negligible plastic region”, i.e. that which is shown in figure 7 – the calculation is part of modelling the glass material.
	To clarify a bit more on this: page 623, col. 1, ¶ 2: “In particular it was defined a material constitutive model to relate stress to strain and an equation of state to relate pressure to volume.” – i.e. the model that constitutes a material in the FE software package, i.e. LS-DYNA, models by calculation to relate stress-to-strain – the additional “equation of state” here is for the “bird modelling”, but clearly to model the “glass ply...by a bilinear elastic-plastic material law...” this is modelling the “elastic plastic material with an infinitely small plastic part of the             
                σ
                -
                ε
            
         curve typically of a brittle material”, i.e. calculating the stress-strain values according to the curve in figure 7.

	To be clearer: see figures 13-17, which shows the result of this model – the bird hits the windshield, the windshield starts to deform, and then finally fractures as visibly shown and described in Grimaldi – the glass is fracturing because the stress values have exceeded the fracture stress, i.e. as per figure 7 fracture stress = the ultimate tensile stress=rupture stress= yield stress as stated above. 
	The simulation by using “LS-DYNA” is calculating the stress-strain values for the glass, the “brittle material” along this envelope of stress-strain from before the fracture stress value to after the fracture stress. To show this visibly, see the annotated version of figure 7 below:

    PNG
    media_image1.png
    544
    666
    media_image1.png
    Greyscale


	Hence, as Grimaldi is modelling the glass based on the curve [a stress-strain envelope], Grimaldi is calculating the maximum stress along this curve until and to after fracture/”rupture”/”yield”/”ultimate tensile stress”, i.e. Grimaldi teaches: 
calculating a maximum stress envelope [value, wherein this is below the fracture stress, and may be a function of time, and is calculated using a finite element software program] on at least one critical glass sheet of the glazing;


	Furthermore, in addition to the above:
The applicant’s arguments ignore what one of ordinary skill would have recognized as part of Grimaldi’s invention. 
Grimalidi clearly shows that the glass cracks in the simulation – see the cited figures. 
	Why does the glass crack? Because the stress being calculated in the finite element model has exceed the fracture stress of the glass – one of ordinary skill would have understood this from reading Grimaldi, and from their own knowledge.

	For example, see the newly cited University of Florida Lecture Notes, “Virtual Course on Glas – the Properties of Glass”, “Mechanical Properties of Glass – Lecture 12” , published prior to 2008 [see slide 2, homework was due in 2008] – see slide 4 for the stress-strain curve and its relation to “bond breaking” for the science of how glass breaks at the molecular level due to the induced stresses, see slide 5 as well, see slides 35- 37 which teach how “the fracture criterion is based on stress”, i.e. “Fracture in materials that fail in a brittle manner is governed by Mode I, i.e., fracture occurs in a plane perpendicular to the maximum principal tensile stress”.
	Then see slides 83-84 for a summary: 
Strength is the applied stress at failure
 Glass fails in tension, i.e., when the maximum principal stress is perpendicular to the plane of the crack. However, it may be loaded in many directions (Mode I, II, III)
Fracture mechanics governs the failure of glass. ...
[Recall the work of Inglis, Griffith and Irwin]
Fracture occurs due to the application of the greatest stress in the region with the largest crack. Therefore there is a statistical nature to the strength of materials, but the fracture toughness of a glass will be constant.
The environment can decrease the strength of glass due to a stress enhanced, chemical reaction at the tip of the crack. Thus, there can be a time dependence to failure. In some glasses, a stress corrosion fatigue limit can exist. That is, below a certain tensile stress value, slow crack growth will not occur.	
The occurrence of cracks in glass is a probabilistic event; therefore, strength is probabilistic. A reasonable theory that can be used to model the statistical nature of strength is called the Weibull distribution and is based on a weakest
link argument. 
Fractography, i.e., the examination of fracture surfaces, shows characteristic features known as mirror, mist and hackle. These regions can be used to identify the origin of fracture, the stress at fracture and the nature of the failure.

	What is a “elastic-plastic” model? See Wikipedia, as previously cited, for the article “Viscoelasticity”, the subsection “Constitutive models of linear viscoelasticity”, wherein the “elastic components” are calculated by             
                σ
                =
                E
                ε
            
        , i.e. E = part of the slope of the curve in Grimalidi figure 7 which is part of the model used for glass. In other words, this shows the calculation for the material law for an elastic material – an elastic-plastic material includes this law, and a law for the plastic material, hence “elastic-plastic” resulting in the stress-strain curve in figure 7 of Grimaldi.

	For a more visual example, see Peng figure 8 and table 4 – this shows that the glass cracks due to the “stress”, and provides a comparison of the simulated stress vs the measured stress, i.e. the glass fracture stress is merely a property of the material of glass, as shown in Grimaldi figure 7.

    PNG
    media_image2.png
    120
    430
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    431
    888
    media_image3.png
    Greyscale
		
	For a second example, see the instant specification, page 8, ¶ 3: “The steel ball is positioned at various heights, until the test specimen fractures. At the same time, a finite-element numerical model of the test is carried out, by modeling the strain gauges in the numerical model. In the actual test, the dynamic strains are measured by means of the strain the “ball” dropping on the glass causes stress and strain – the system measures the “strain” with “strain gauges” and uses this to determine the “stress”, wherein as the “ball” is dropped from “various heights”, i.e. at some height [i.e., high enough], the ball drops, and the glass is “breaking” and this is where the “fracture stress” is obtained – this describes an experiment to produce a curve similar to Grimaldi, figure 7, as this is measuring a material property of the glass.

	For a third example, as stated in Guida et al. “FE STUDY OF WINDSHIELD SUBJECTED TO HIGH SPEED BIRD IMPACT”, as previously cited as pertinent, which is by several of the same inventors as the relied upon Grimaldi publication, see § 3 ¶ 1: “We performed a great deal of simulations on the FE windshield model, which carried out a set of results about the stress distribution of every layer of the laminated glass, the possibility of failure of some elements.” and § 3 later states: “In Fig. 6 is shown the stress distribution of the outer glass layer of the windshield, this is the part of windshield impacting with the striker.” and then states: “The deformed shape is shown in Fig. 7, in this figure the failed elements have not written in the output file. And it shows the stress plot on the configuration. The failure occurs when the equivalent plastic strain exceeds the 3.5%. Then it shows the Von Mises stress on the bidimensional element and by examining it, it is possible to distinguish the initiation of damage in the buckled region highlighted by the fact that the maximum stress on the inboard ply were in other words, the stress calculations are simply part of using the finite element model for this type of simulation, i.e. as Grimaldi as relied upon has done. 

	See the other pertinent art of record that was previously cited for more clarity. 
The applicant then submits (Remarks, page 10):
As opposed to Grimaldi's simple stress-strain graph, the maximum stress envelope as described in the specification is calculated as cru vs. time t. That is, where Grimaldi simply indicates one value of maximum stress at which yield, rupture, and ultimate tensile stress coincide, the present application describes an envelope wherein stress along the component cru of the stress tensor a varies with time. 

	This is not persuasive – limitations are not read in from the specification. 
	In addition: as per page 16 in the specification: “figure 6 is a graph showing the maximum stress envelope as a function of the time” and “figure 7 is a graph showing the maximum stress envelope as a function of the time”
	In other words, the maximum stress envelope is not calculated in the manner set forth by the applicant- instead, as per the specification, this is a “maximum stress envelope” that is a “function of the time”, i.e. some maximum stress value that is a function of time in the simulation, wherein as per page 20 of the specification this is “calculated by finite element analysis” wherein this is then “compared with the fracture stress” wherein as per page 21, in the examples, this is “lower” than the “fracture stress”.
	See above for a more complete claim interpretation in view of the specification. 
show that the stress values are a function of time “t” (see the captions) – wherein Grimaldi’s figures show the deformations/cracking behavior caused by the calculation of the stress caused by the bird strike based on the material models/laws used to model the components of the windshield. This includes the value of the maximum stress envelope, e.g. the value of stress that induces deformation before the cracking/fracturing of the glass. 

The applicant then submits (Remarks, page 10):
Nothing in Grimaldi et al. would lead the skilled artisan to understand Fig. 7 as being the result of the finite element calculation method of Grimaldi et al. nor that it illustrates a calculated maximum stress envelope. 
	This is not persuasive, see the above response. 
	Furthermore: see the claim interpretation above for the argued element, wherein the Examiner has set forth a claim interpretation in light of the specification’s disclosure of this element. 
	
The applicant submits (Remarks, page 11): 
Peng does not overcome this deficiency of Grimaldi as Peng is likewise not concerned with calculation of a maximum stress envelope, but rather for determining a value of glass fracture stress, as described in the portion of Peng cited at p. 22 of the Office Action.
This is not persuasive – the calculation of the fracture stress includes the calculation of the maximum stress envelope, i.e. after the “maximum” is where the fracture occurs, or as stated on page 21 of the instant specification: “For example 1, by comparing figure 6 with figure 8, it is observed that the maximum stress envelope am_ 11 calculated using the numerical model FE_IMP for the glass sheet 11 remains, over time, always strictly lower than a value of 450 MPa, which is strictly lower than the fracture stress are 11 of a 3 mm-thick glass sheet obtained according to the drop tower impact test.”
E.g. see Peng 2 figure 1, e.g. see Grimaldi figure 7 – the maximum stress envelope as recited in the claims is interpreted as an envelope for the stress to the maximum level of stress before a fracture, e.g. simulating the stress before, to, and after fracture as taught by Grimaldi and as also taught by Peng.

The applicant further submits (Remarks, page 11):
In general, Peng, et al. discusses the use of a finite element method of crash test behaviour for an automotive windshield in case of a pedestrian's head impact (§1). Applicant submits that aircraft windshields and automotive windshields are fundamentally different technical fields, and the technical problems or limitations encountered in those two fields do not overlap, such that the skilled artisan in one would not look to the literature of the other for solutions to problems in their field.

	This is not persuasive.
	For one: the independent do not recite this particular problem for “aircraft windshields”, and as such encompass other fields, e.g. automotive windshields. 
e.g. in automotive structures, as well as aerospace, and permits to avoid serious injuries of the passengers in case of an impact event.”
	Also, see Guida et al., as previously cited, “FE STUDY OF WINDSHIELD SUBJECTED TO HIGH SPEED BIRD IMPACT” – see § 2.2 ¶ 2: “With laminated glass, glass becomes a safe product. Indeed, during a shock, if glass breaks, the interlayer retains the glass fragments thus avoiding the projection of fragments and the risk of laceration, [9]. Moreover it confers on the glazing a residual rigidity guaranteeing the stability of its processing and ensures the retention of the striker, [8] and [14]”, see the title of reference 14: “Shuangmei Zhao a, Lokeswarappa R. Dharani a, Li Chai b, Saeed D. Barbat b – “Analysis of damage in laminated automotive glazing subjected to simulated head impact” - a Department of Mechanical and Aerospace Engineering, University of Missouri- Rolla, Rolla, MO 65409-0050, USA; b Scientific Research Laboratory, Ford Motor Company, Dearborn, MI 48124, USA”
	Clearly, these are analogous arts, as the authors of Grimaldi have clearly turned to “automotive” fields – 1) this is the same field of endeavor, i.e. that of modelling strikes against laminated glass, e.g. a bird, or a person, and 2) even should it be found that they are not the same field, clearly, a skilled artisan has turned to the field of automotive glass for problems related to aircraft glass to look for solutions. 

The applicant further submits (Remarks, page 11):
Further, as explained in § 1 last phrase and §4, the aim of the method of Peng et al. is to simulate the mechanical behaviour with windshield models and to compare the output results of those models with experimental data for validation. Figs 9 and 10 clearly illustrate the comparison of simulation with experiments to conclude in §5 that the G-P-T (5mm mesh) model is the most accurate. The claimed invention is therefore not obvious over Grimaldi, et al. in view of Peng, et al.
	This is not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The applicant’s argument fail to show how the claimed invention is distinguished from the combination of prior art relied upon, and the rationale used to make the rejection.

Claim Interpretation - § 112(f) Invocation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 20, “a graphical interface configured for...”
Claim 20, “a module for modeling...”
Claim 20, “a module for modeling the impact...”
Claim 20, “a processing module...”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 20-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “for example” - the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 

Claim 14 recites the equation: 
    PNG
    media_image4.png
    85
    340
    media_image4.png
    Greyscale
 - this equation is indefinite, the claim only describes what some of the variables are, however the claim fails to recite what the “t” represents [time], what the “k” represents, and what the “N” represents. The specification (page 12, last paragraph) also fails to clearly state what N/k represent, i.e. this is summation over something but what that is not clear from the claims or the specification what this something is, rendering this equation indefinite, which renders the claim reciting said equation indefinite. 

Claim 14 recites “and the law of behaviorAttorney Docket: 077352-0508943 of the constituent material of each polymer interlayer, “ – this is indefinite, claim 1, upon which claim 14 depends upon, does not recite this – it is a lack of antecedent basis which causes a vague and ambiguous claim scope as it is not clear if this claim is actually intended to add in this “law” for the polymer 

Claim 20 recites “A system for validating, by finite element analysis...the system comprising...” followed by a recitation of various components of the system – it is NOT clear which components are part of the “finite element analysis”, or if the only actual element for “finite element analysis” is the recitation in the preamble, i.e. that both of the “module of modeling” have no relation to the “finite element analysis” – this should clearly reflect what parts of the invention are using the finite element analysis/part of the FEA. Instead, this claim uses vague and ambiguous language to claim a scope which is not clearly conveyed, i.e. it is an indefinite claim. 


	The following claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 20, “a graphical interface configured for...”
Claim 20, “a module for modeling...”
Claim 20, “a module for modeling the impact...”
Claim 20, “a processing module...”
 However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The above limitations, as recited, are recited as components of “the system” – a system is a physical apparatus claim, i.e. these are physical components of a physical system.
The specification does not disclose the corresponding structure for these elements to be physical components of the system.
 To overcome this rejection, the claim must positively recite that the system is a computer and that these components are merely steps in a process implemented by said computer, e.g. “A system for validating....wherein the system comprises a processor and memory storing instructions for execution by said processor, wherein the instructions comprise: a graphical user interface...” or a similar such recitation.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-6, 9, 12-13, 15, 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi et al., “ Parametric study of a SPH high velocity impact analysis – A birdstrike windshield application, 2013 in view of Peng et al., “Finite element modeling of crash test behavior for windshield laminated glass”, 2013 

	For clarity of record, the Examiner has re-ordered the claims below in accordance with the dependence tree, i.e. the rejection below is presented in order of the claim dependency. This is being noted as several claims (e.g., claims 5- 15) depend upon independent claim 1, whereas there is also an independent claim 3. 	

Regarding Claim 1

	A nondestructive process for validating that a glazing installed in a structure withstands a dynamic impact  from an impactor, the glazing comprising at least one glass sheet, the process comprising: (Grimaldi, abstract, teaches a system for modelling a “bird-proof airplane windshield” using a “finite element solver”, i.e. this simulates a “birdstrike event” [an impactor] on an airplane windshield, in regards to the glazing – see figure 5 for the lay-up, which includes “glass”, see figure 10 for an example “square plate FE model” with the layup, in regards to the glass being installed in a structure see figures 9 and 12 and also see §4.3 which teaches in part “An important part of this analysis is the modelling of the surround structures...” – in other words, this is a finite element model of a glazing which includes glass sheets for simulating, and validating, that the glazing installed in the “structure” withstands a dynamic impact, e.g. a bird strike, for more clarification also see § 3.2, § 3.3, and § 4.1)

    PNG
    media_image5.png
    152
    395
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    379
    639
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    543
    693
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    328
    402
    media_image8.png
    Greyscale

- with the aid of a finite-element numerical model of the glazing installed in the structure and subjected to the impact, using a law of behavior of the constituent material of each glass sheet (Grimaldi, § 3.2 teaches that each layer of the laminated glass has an associated model, e.g. “The glass is considered as an elastic-plastic material....” and “The plastic” is a “viscoelastic interlayer”, i.e. § 4.1 last paragraph “The glass ply was modelled by a bilinear elastic–plastic material law with negligible plastic region using the LS-Dyna MAT-PLASTICKINEMATIC Card. The PVB-interlayer ply was modelled by a viscoelastic material law using the LS-Dyna MAT-VISCOELASTIC Card.”, in other words each layer of the glazing is modelling using a “law” of the behavior of the layer, including the glass layer, wherein each layer is part of the FEM model subjected to the birdstrike [see citations above, see the figures]), calculating a maximum stress envelope on at least one critical glass sheet, of the glazing; (Grimaldi, see figure 7 – this shows the stress-strain curve for the “glass” – this is an example of the maximum stress envelope, i.e. this shows various maximum stresses for failure [the “Ultimate Tensile Stress”, the “Rupture Stress”, and the “Yield Stress”] – in regards to this being calculated – see §3.2 as cited above, and see § 4.1 last paragraph – the “law” that is used for each layer is used to simulate the stress-strain “curve”, in other words the FEM model calculates maximum stress envelopes for each layer of the glazing, including for each glass sheet, as the FEM model calculates the stress-strain relationships for each layer, for more clarification see § 5.1 and figure 14 which shows the “deformation behaviour of the impacted panels” – the deformation of the panels is the result of the bird strikes applied load to the stress-strain of the model, i.e. the deformations show the result of the calculated maximum stress envelope – to further clarify, see page 620 col. 2, ¶ 3 which provides an example that the i.e. the deformation is due to changes in the stress-strain relationships which is due to the impact of the bird strike and the energy added by the impact, wherein the maximum stress envelope is calculated as part of determining the maximum stress during deformation)

    PNG
    media_image9.png
    371
    314
    media_image9.png
    Greyscale

	
	Grimaldi, as cited above, does not explicitly teach:
- for at least the critical glass sheet, of the glazing, comparing the maximum stress envelope  to the fracture stress  of the glass sheet obtained according to an experimental method for determining the fracture stress of a glass sheet selected as a function of the type of impact. 

	Peng teaches:
- for at least the critical glass sheet, of the glazing, comparing the maximum stress envelope  to the fracture stress  of the glass sheet obtained according to an experimental method for determining the fracture stress of a glass sheet selected as a function of the type of impact. (Peng, abstract, teaches a system which uses FE models to simulate “impact” tests for a “laminated glass” “windshield” wherein “Furthermore, the influence of glass fracture stress on the same windshield model was investigated, and the cracked area and the peak value of the headform’s linear acceleration were determined by the critical fracture stress. It was observed that a 50-MPa fracture stress in the glass best predicted the observed headform’s linear acceleration level and the cracks of the windshield at the time of impact” and then see § 3.1 which teaches in part: “windshield models were set up using the G-P-T (5 mm mesh) model. As shown in Fig. 8, the observed windshield fracture patterns were compared with the impact simulation using five implemented failure stress values. The simulation results indicate that the cracked area was determined by the critical fracture stress. The cracked area decreased as the failure stress of the glass increased. The radii of the windshield crack area during the impact test compared to the simulation at 11.1 m/s for different failure stresses are listed in Table 4. The cracked area agreed well with the experimental impact test results for glass failure stress at 50 MPa and 80 MPa, and the circular cracks were fewer with a glass failure stress of 80 MPa....Therefore, Fig. 8 and Table 4 indicate that the best value of glass fracture stress for predicting the observed crack propagation is 50 MPa, regardless of what cracks are considered (circular cracks or radial cracks).” in other words Peng teaches that for a laminated glass windshield [similar to Grimaldi] a finite element model is used to simulate the stress on the windshield, including the maximum stress envelope, wherein the maximum stress envelope is compared to the “fracture stress of the glass” which was obtained by “experimental impact test results”  - in regards to the selected as a function of the type of impact, Peng selects a “head impact” for the type of impact being simulated, also it would have been obvious to select the birdstrike test from Grimaldi)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Grimaldi on a system for evaluating impact events on laminate glass such as in vehicles with the teachings from Peng on wherein the results of the FEM model’s stress analysis is compared to experimental results. The motivation to combine would have been that Peng’s technique of comparing the FEM results to experimental results provides for “the best value of glass fracture stress for predicting the observed crack propagation”, i.e. this would have improve the accuracy of the impact simulations by providing a more accurate fracture stress determination. 

Regarding Claim 2
Grimaldi teaches: 
	The process as claimed in claim 1, wherein the glazing is a laminated glazing comprising a stack of at least one glass sheet and one polymer interlayer...(Grimaldi, as cited above, e.g. figures 6, 10, and 12, teaches that the glazing is a laminated glazing with both glass and polymer layers [the “PVB” layer is an example of a polymer layer])
 wherein the calculating further comprises using a law of behavior of the constituent material of each polymer interlayer... (Grimaldi, as cited above in § 3.2 teaches that each layer of the laminated glass has an associated model, e.g. “The glass is considered as an elastic-plastic material....” and “The plastic” is a “viscoelastic interlayer”, i.e. § 4.1 last paragraph “The glass ply was modelled by a bilinear elastic–plastic material law with negligible plastic region using the LS-Dyna MAT-PLASTICKINEMATIC Card. The PVB-interlayer ply was modelled by a viscoelastic material law using the LS-Dyna MAT-VISCOELASTIC Card.”, in other words each layer of the glazing is modelling using a “law” of the behavior of the layer, including the glass layer, wherein each layer is part of the FEM model subjected to the birdstrike [see citations above, see the figures] – in regards to the calculating limitation – see the citation and rationale for claim 1 for this same limitation, this is part of calculating the stress-strain relationships due to the bird impact using the FEM model ),

Peng teaches:
 and a law of behavior of each interface between a glass sheet and a polymer interlayer;(Peng, see figure 2 which teaches that the “Tied connection”, i.e. the interface between the “glass” and “PVB” layers, is modelled, - see § 2.1 ¶ 3 “Taking into account the connection between glass and PVB, two methods are considered: first, a shared node and, second, a tied element connection” – and see page 29, col. 2, ¶ 3  for more clarification as well as figure 2, it would have been obvious that as the “connection”, i.e. the interface, between these layers are accounted for in the model that the interface would have been modelled with a law of behavior of the model)


Regarding Claim 5
Grimaldi teaches:
	The process as claimed in claim 1, wherein the finite-element numerical model is obtained by carrying out a meshing of geometric models of the impactor and of the glazing with surrounding elements of the glazing (Grimaldi, as cited above teaches this – see figures 15-18 which show that the model meshes the “impact scenario” [i.e., including the bird], and the laminated glass, also see § 4.2 for the Bird which “consists of 28,620...nodes” , and see figure 12-13 wherein figure 12 shows the “Windshield-surround installation” and figure 13 shows an example of the “birdstrike” with a mesh)

Regarding Claim 6
Grimaldi teaches:
The process as claimed in claim 5, wherein the meshing of geometric models of the impactor and of the glazing and the calculation of the maximum stress envelope on each glass sheet of the glazing are carried out with the aid of finite-element analysis software. (Grimaldi, as cited above teaches this – see figures 15-18 which show that the model meshes the “impact scenario” [i.e., including the bird], and the laminated glass, also see § 4.2 for the Bird which “consists of 28,620...nodes” , and see figure 12-13 wherein figure 12 shows the “Windshield-surround installation” and figure 13 shows an example of the “birdstrike” with a mesh – to clarify, the mesh is part of using finite element simulations)


Regarding Claim 9
Peng teaches: 
	The process as claimed in claim 1, wherein the method selected for determining the fracture stress of the glass sheet is a drop tower impact test, a ring-on-tripod flexural test without indentation or a ring-on-tripod flexural test after indentation. (Peng, see figure 4, see §2.3 – this is an example of a drop tower impact test)

    PNG
    media_image10.png
    402
    529
    media_image10.png
    Greyscale


Regarding Claim 12.
Grimaldi teaches: 
	The process as claimed in claim 1, wherein the glazing is a laminated airplane glazing consisting of a stack of three glass sheets, and two polymer interlayers, inserted between the glass sheets.  (Grimaldi, see figure 6, see the abstract – the glazing is a laminated glass glazing for an aircraft wherein the glazing consists of 3 glass sheets and 2 polymer layers)

Regarding Claim 13.
Grimaldi teaches: 
The process as claimed in claim 1, wherein the glazing is a laminated helicopter glazing consisting of a stack comprising at least one glass sheet and one polymer interlayer. (Grimaldi, see figure 6, see the abstract – the glazing is a laminated glass glazing for an aircraft wherein the glazing consists of 3 glass sheets and 2 polymer layers – aircraft include helicopters)


Regarding Claim 15.
Grimaldi teaches: 
	A glazing intended to withstand a given dynamic impact when the glazing is installed in a given structure, wherein the glazing is obtained by the process of claim 1. (Grimaldi, as cited above, teaches a glazing intended to be “for the design of a bird-proof airplane windshield.” (see the abstract), i.e. to be used to design a glazing that is installed in an airplane)

Regarding Claim 17.
Grimaldi teaches: 
	A non-transitory computer-readable recording medium whereon a computer program is recorded comprising instructions for executing all of the steps of a process as claimed in claim 1. (Grimaldi, as cited above, e.g. the abstract, teaches a system which uses a computer to perform “numerical analysis”, i.e. this includes a computer-readable recording medium for the program to be stored on and executed with)

Regarding Claim 3

	A process for manufacturing a glazing so that it withstands a dynamic impact when it is installed in a structure, the glazing comprising at least one glass sheet, the process comprising: (Grimaldi, abstract, teaches a system for modelling a “bird-proof airplane windshield” using a “finite element solver”, i.e. this simulates a “birdstrike event” on an airplane windshield, in regards to the glazing – see figure 5 for the lay-up, which includes “glass”, see figure 10 for an example “square plate FE model” with the layup, in regards to the glass being installed in a structure see figures 9 and 12 and also see §4.3 which teaches in part “An important part of this analysis is the modelling of the surround structures...” – in other words, this is a finite element model of a glazing which includes glass sheets for simulating, and validating, that the glazing installed in the “structure” withstands a dynamic impact, e.g. a bird strike, for more clarification also see § 3.2, § 3.3, and § 4.1)
	- with the aid of a finite-element numerical model of the glazing installed in the structure and subjected to the impact, using a law of behavior of the constituent material of each glass sheet,...Grimaldi, § 3.2 teaches that each layer of the laminated glass has an associated model, e.g. “The glass is considered as an elastic-plastic material....” and “The plastic” is a “viscoelastic interlayer”, i.e. § 4.1 last paragraph “The glass ply was modelled by a bilinear elastic–plastic material law with negligible plastic region using the LS-Dyna MAT-PLASTICKINEMATIC Card. The PVB-interlayer ply was modelled by a viscoelastic material law using the LS-Dyna MAT-VISCOELASTIC Card.”, in other words each layer of the glazing is modelling using a “law” of the behavior of the layer, including the glass layer, wherein each layer is part of the FEM model subjected to the birdstrike [see citations above, see the figures]), calculating a maximum stress envelope on at least one critical glass sheet, of the glazing; (Grimaldi, see figure 7 – this shows the stress-strain curve for the “glass” – this is an example of the maximum stress envelope, i.e. this shows various maximum stresses for failure [the “Ultimate Tensile Stress”, the “Rupture Stress”, and the “Yield Stress”] – in regards to this being calculated – see §3.2 as cited above, and see § 4.1 last paragraph – the “law” that is used for each layer is used to simulate the stress-strain “curve”, in other words the FEM model calculates maximum stress envelopes for each layer of the glazing, including for each glass sheet, as the FEM model calculates the stress-strain relationships for each layer, for more clarification see § 5.1 and figure 14 which shows the “deformation behaviour of the impacted panels” – the deformation of the panels is the result of the bird strikes applied load to the stress-strain of the model, i.e. the deformations show the result of the calculated maximum stress envelope – to further clarify, see page 620 col. 2, ¶ 3 which provides an example that the “interlayer” absorbs “part of the impact energy thanks to deformation” wherein this is modelled by the “linear viscoelastic material and the shear law”, i.e. the deformation is due to changes in the stress-strain relationships which is due to the impact of the bird strike and the energy added by the impact, wherein the maximum stress envelope is calculated as part of determining the maximum stress during deformation)
	- adjusting the characteristics of the glazing among its dimensions, and the constituent material of each glass sheet, so that the maximum stress envelope on at least the critical glass sheet of the glazing is lower than the fracture stress..., resulting in an optimized sizing of the glazing; (Grimaldi, as cited above teaches a system to design a “bird-proof airplane windshield” [i.e., one that does not fracture when impacted by a bird] wherein as per the abstract “The optimisation process of bird-proof windshield structure.” wherein this includes “different thickness lay-up configurations” (page 620, col. 1, ¶ 2) ,i.e. see figure 26 for example thicknesses, also see § 5.2 and § 5.2.1 and §5.2.3 for more details – in other words, Grimaldi adjusts the dimensions, e.g. the thickness and curvature, of the glazing including the various sheets in the laminated glass, in order to design a “bird-proof airplane windshield”, i.e. one in which the maximum stress induced by a birdstrike does not cause a fracture [lower than the fracture stress of the glass] as part of an “optimisation” process [i.e., resulting in optimized dimensions])

    PNG
    media_image11.png
    500
    424
    media_image11.png
    Greyscale


Grimaldi does not explicitly teach:
the fracture stress of the glass sheet obtained according to an experimental method for determining the fracture stress of a glass sheet selected as a function of the type of impact, resulting in an optimized sizing of the glazing;
	- preparing and assembling each glass sheet, of the glazing with the adjusted characteristics. 

Peng teaches: 
the fracture stress of the glass sheet obtained according to an experimental method for determining the fracture stress of a glass sheet selected as a function of the type of impact, resulting in an optimized sizing of the glazing; (Peng, abstract, teaches a system which uses FE models to simulate “impact” tests for a “laminated glass” “windshield” wherein “Furthermore, the influence of glass fracture stress on the same windshield model was investigated, and the cracked area and the peak value of the headform’s linear acceleration were determined by the critical fracture stress. It was observed that a 50-MPa fracture stress in the glass best predicted the observed headform’s linear acceleration level and the cracks of the windshield at the time of impact” and then see § 3.1 which teaches in part: “windshield models were set up using the G-P-T (5 mm mesh) model. As shown in Fig. 8, the observed windshield fracture patterns were compared with the impact simulation using five implemented failure stress values. The simulation results indicate that the cracked area was determined by the critical fracture stress. The cracked area decreased as the failure stress of the glass increased. The radii of the windshield crack area during the impact test compared to the simulation at 11.1 m/s for different failure stresses are listed in Table 4. The cracked area agreed well with the experimental impact test results for glass failure stress at 50 MPa and 80 MPa, and the circular cracks were fewer with a glass failure stress of 80 MPa....Therefore, Fig. 8 and Table 4 indicate that the best value of glass fracture stress for predicting the observed crack propagation is 50 MPa, regardless of what cracks are considered (circular cracks or radial cracks).” in other words Peng teaches that for a laminated glass windshield [similar to Grimaldi] a finite element model is used to simulate the stress on the windshield, including the maximum stress envelope, wherein the maximum stress envelope is compared to the “fracture stress of the glass” which was obtained by “experimental impact test results”  - in regards to the selected as a function of the type of impact, Peng selects a “head impact” for the type of impact being simulated, also it would have been obvious to select the birdstrike test from Grimaldi)
	- preparing and assembling each glass sheet, of the glazing with the adjusted characteristics. (Peng, page 30 figures 3 and 4 show the FE model and figure 4 shows the “Experimental setup” that is used to validate the FE model – also see figures 6-8 – it would have been obvious to prepare and assemble the laminated glass, including each glass sheet, of the glazing with the optimized results from the combination with Grimaldi, i.e. the final assembled glazing would have been used to validate the final model in an iterative manner)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Grimaldi on a system for evaluating impact events on laminate glass such as in vehicles with the teachings from Peng on wherein the results of the FEM model’s stress analysis is compared to experimental results. The motivation to combine would have been that Peng’s technique of comparing the FEM results to experimental results provides for “the best value of glass fracture stress for predicting the observed crack propagation”, i.e. this would have improve the accuracy of the impact simulations by providing a more accurate fracture stress determination. 

Regarding Claim 4
Grimaldi teaches: 

The process as claimed in claim 3, wherein the glazing is a laminated glazing comprising a stack of at least one glass sheet and one polymer interlayer, (Grimaldi, as cited above, e.g. figures 6, 10, and 12, teaches that the glazing is a laminated glazing with both glass and polymer layers [the “PVB” layer is an example of a polymer layer])
	-wherein the calculating further comprises using a law of behavior of the constituent material of each polymer interlayer, (Grimaldi, as cited above in § 3.2 teaches that each layer of the laminated glass has an associated model, e.g. “The glass is considered as an elastic-plastic material....” and “The plastic” is a “viscoelastic interlayer”, i.e. § 4.1 last paragraph “The glass ply was modelled by a bilinear elastic–plastic material law with negligible plastic region using the LS-Dyna MAT-PLASTICKINEMATIC Card. The PVB-interlayer ply was modelled by a viscoelastic material law using the LS-Dyna MAT-VISCOELASTIC Card.”, in other words each layer of the glazing is modelling using a “law” of the behavior of the layer, including the glass layer, wherein each layer is part of the FEM model subjected to the birdstrike [see citations above, see the figures] – in regards to the calculating limitation – see the citation and rationale for claim 1 for this same limitation, this is part of calculating the stress-strain relationships due to the bird impact using the FEM model  - in regards to the dimensions see the citations above, e.g. figure 26 – the dimensions are adjusted for the model and are also used as part of the stress calculations for the model, i.e. it is a FEM model with the dimensions of the glazing as visually depicted in Grimaldi’ s figures)
	- adjusting the characteristics of the laminated glazing among its dimensions, the constituent material of each glass sheet, the constituent material of each polymer interlayer, and the nature of each interface between a glassAttorney Docket: 077352-0508943 sheet and a polymer interlayer, so that the maximum stress envelope on at least the critical glass sheet of the laminated glazing is strictly lower than the fracture stress  ..., resulting in an optimized sizing of the laminated glazing;(Grimaldi, as cited above teaches a system to design a “bird-proof airplane windshield” [i.e., one that does not fracture when impacted by a bird] wherein as per the abstract “The second step involves a parametric analysis on the square model to estimate the influence of the target geometry, the impact angle, and the plate curvature on the impact response of the windshield structure.”, i.e. as per page 619, col. 2, ¶ 3 “This parametric analysis was useful to identify the most important parameters that affect the impact response of the target structure in case of bird impact and to give the chance for the definition of some best guidelines for the design and optimisation process of bird-proof windshield structure.” wherein this includes “different thickness lay-up configurations” (page 620, col. 1, ¶ 2) ,i.e. see figure 26 for example thicknesses, also see § 5.2 and § 5.2.1 and §5.2.3 for more details – in other words, Grimaldi adjusts the dimensions, e.g. the thickness and curvature, of the glazing including the various sheets in the laminated glass, in order to design a “bird-proof airplane windshield”, i.e. one in which the maximum stress induced by a birdstrike does not cause a fracture [lower than the fracture stress of the glass] as part of an “optimisation” process [i.e., resulting in optimized dimensions])

Peng teaches:
, and a law of behavior of each interface between a glass sheet and a polymer interlayer(Peng, see figure 2 which teaches that the “Tied connection”, i.e. the interface between the “glass” and “PVB” layers, is modelled, - see § 2.1 ¶ 3 “Taking into account the 
of the glass sheet obtained according to an experimental method for determining the fracture stress of a glass sheet selected as a function of the type of impact(Peng, abstract, teaches a system which uses FE models to simulate “impact” tests for a “laminated glass” “windshield” wherein “Furthermore, the influence of glass fracture stress on the same windshield model was investigated, and the cracked area and the peak value of the headform’s linear acceleration were determined by the critical fracture stress. It was observed that a 50-MPa fracture stress in the glass best predicted the observed headform’s linear acceleration level and the cracks of the windshield at the time of impact” and then see § 3.1 which teaches in part: “windshield models were set up using the G-P-T (5 mm mesh) model. As shown in Fig. 8, the observed windshield fracture patterns were compared with the impact simulation using five implemented failure stress values. The simulation results indicate that the cracked area was determined by the critical fracture stress. The cracked area decreased as the failure stress of the glass increased. The radii of the windshield crack area during the impact test compared to the simulation at 11.1 m/s for different failure stresses are listed in Table 4. The cracked area agreed well with the experimental impact test results for glass failure stress at 50 MPa and 80 MPa, and the circular cracks were fewer with a glass failure stress of 80 MPa....Therefore, Fig. 8 and Table 4 indicate that the best value of glass fracture stress for predicting the observed crack propagation is 50 MPa, regardless of what cracks are considered (circular cracks or radial cracks).” in other words Peng teaches that for a laminated glass windshield [similar to Grimaldi] a finite element model is used to simulate the stress on the windshield, including the maximum stress envelope, wherein the maximum stress envelope is compared to the “fracture stress of the glass” which was obtained by “experimental impact test results”  - in regards to the selected as a function of the type of impact, Peng selects a “head impact” for the type of impact being simulated, also it would have been obvious to select the birdstrike test from Grimaldi)
	 4867-0450-0737.v1SAUVESTY, et al. - 16/624,159 Attorney Docket: 077352-0508943 - preparing and assembling each glass sheet and each polymer interlayer of the laminated glazing with the adjusted characteristics(Peng, page 30 figures 3 and 4 show the FE model and figure 4 shows the “Experimental setup” that is used to validate the FE model – also see figures 6-8 – it would have been obvious to prepare and assemble the laminated glass, including each glass sheet, of the glazing with the optimized results from the combination with Grimaldi, i.e. the final assembled glazing would have been used to validate the final model in an iterative manner)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Grimaldi, as modified above, on a FEM model for laminate glass with the teachings from Peng on a FEM model for laminate glass which takes into account the interfaces between the layers. The motivation to combine would have been that this would have improved the accuracy of the model – see page 28, col. 2, equations 1-3 – this would have provided a composite Young’s modulus based on the thickness 

Regarding Claim 18.
Grimaldi teaches: 
	A terminal comprising a processing module configured for: (Grimaldi, abstract, teaches a system for modelling a “bird-proof airplane windshield” using a “finite element solver”, i.e. this simulates a “birdstrike event” on an airplane windshield, in regards to the glazing – see figure 5 for the lay-up, which includes “glass”, see figure 10 for an example “square plate FE model” with the layup, in regards to the glass being installed in a structure see figures 9 and 12 and also see §4.3 which teaches in part “An important part of this analysis is the modelling of the surround structures...” – in other words, this is a finite element model of a glazing which includes glass sheets for simulating, and validating, that the glazing installed in the “structure” withstands a dynamic impact, e.g. a bird strike, for more clarification also see § 3.2, § 3.3, and § 4.1)
	- calculating, by finite element analysis, a maximum stress envelope on each glass sheet of a glazing installed in a structure and subjected to a dynamic impact, whereAttorney Docket: 077352-0508943 the glazing comprises at least one glass sheet, with the aid of a finite-element numerical model of the glazing installed in the structure and subjected to the impact, using a law of behavior of the constituent material of each glass sheet, and (Grimaldi, § 3.2 teaches that each layer of the laminated glass has an associated model, e.g. “The glass is considered as an elastic-plastic  elastic–plastic material law with negligible plastic region using the LS-Dyna MAT-PLASTICKINEMATIC Card. The PVB-interlayer ply was modelled by a viscoelastic material law using the LS-Dyna MAT-VISCOELASTIC Card.”, in other words each layer of the glazing is modelling using a “law” of the behavior of the layer, including the glass layer, wherein each layer is part of the FEM model subjected to the birdstrike [see citations above, see the figures] and further see Grimaldi, see figure 7 – this shows the stress-strain curve for the “glass” – this is an example of the maximum stress envelope, i.e. this shows various maximum stresses for failure [the “Ultimate Tensile Stress”, the “Rupture Stress”, and the “Yield Stress”] – in regards to this being calculated – see §3.2 as cited above, and see § 4.1 last paragraph – the “law” that is used for each layer is used to simulate the stress-strain “curve”, in other words the FEM model calculates maximum stress envelopes for each layer of the glazing, including for each glass sheet, as the FEM model calculates the stress-strain relationships for each layer, for more clarification see § 5.1 and figure 14 which shows the “deformation behaviour of the impacted panels” – the deformation of the panels is the result of the bird strikes applied load to the stress-strain of the model, i.e. the deformations show the result of the calculated maximum stress envelope – to further clarify, see page 620 col. 2, ¶ 3 which provides an example that the “interlayer” absorbs “part of the impact energy thanks to deformation” wherein this is modelled by the “linear viscoelastic material and the shear law”, i.e. the deformation is due to changes in the stress-strain relationships which is due to the impact of the bird strike and the energy added by the impact, wherein the maximum stress envelope is calculated as part of determining the maximum stress during deformation)

	Grimaldi, as cited above, does not explicitly teach:
- comparing the maximum stress envelope, calculated for each glass sheet of the glazing to a fracture stress value  of the glass sheet obtained according to an experimental method for determining the fracture stress of the glass selected as a function of the type of impact. 

Peng teaches:
- comparing the maximum stress envelope, calculated for each glass sheet of the glazing to a fracture stress value  of the glass sheet obtained according to an experimental method for determining the fracture stress of the glass selected as a function of the type of impact. (Peng, abstract, teaches a system which uses FE models to simulate “impact” tests for a “laminated glass” “windshield” wherein “Furthermore, the influence of glass fracture stress on the same windshield model was investigated, and the cracked area and the peak value of the headform’s linear acceleration were determined by the critical fracture stress. It was observed that a 50-MPa fracture stress in the glass best predicted the observed headform’s linear acceleration level and the cracks of the windshield at the time of impact” and then see § 3.1 which teaches in part: “windshield models were set up using the G-P-T (5 mm mesh) model. As shown in Fig. 8, the observed windshield fracture patterns were compared with the impact simulation using five implemented failure stress values. The simulation results indicate that the cracked area was determined by the critical fracture stress. The cracked area decreased as the failure stress of the glass increased. The radii of the windshield crack area during the impact test compared to the simulation at 11.1 m/s for different failure stresses are listed in Table 4. The cracked area Fig. 8 and Table 4 indicate that the best value of glass fracture stress for predicting the observed crack propagation is 50 MPa, regardless of what cracks are considered (circular cracks or radial cracks).” in other words Peng teaches that for a laminated glass windshield [similar to Grimaldi] a finite element model is used to simulate the stress on the windshield, including the maximum stress envelope, wherein the maximum stress envelope is compared to the “fracture stress of the glass” which was obtained by “experimental impact test results”  - in regards to the selected as a function of the type of impact, Peng selects a “head impact” for the type of impact being simulated, also it would have been obvious to select the birdstrike test from Grimaldi)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Grimaldi on a system for evaluating impact events on laminate glass such as in vehicles with the teachings from Peng on wherein the results of the FEM model’s stress analysis is compared to experimental results. The motivation to combine would have been that Peng’s technique of comparing the FEM results to experimental results provides for “the best value of glass fracture stress for predicting the observed crack propagation”, i.e. this would have improve the accuracy of the impact simulations by providing a more accurate fracture stress determination. 

Regarding Claim 19.

	The terminal as claimed in claim 18, wherein the processing module is also configured for:
	- calculating, by finite element analysis, the maximum stress envelope on each glass sheet of the glazing as a function of the dimensions, of the glazing, and  (Grimaldi, as cited above, teaches that the FEA calculations are a function of the dimensions of the glazing – e.g., see the figures, see § 5.2 which describes the FEA results from dimensional variations – also, this would have been obvious by the use of FEA of an object, as FEA is a finite element analysis of the object [i.e. the object’s shape is divided into finite elements, e.g. mesh cells, for analysis -  the Examiner is noting this as the claim limitation is merely conveying explicitly what is implied by performing FEA, i.e. that FEA is a function of dimensions of the object being simulated)
- adjusting the dimensions, of the glazing so that the maximum stress envelope calculated for each glass sheet of the glazing is lower than the fracture stress of the glass sheet, ... resulting in an optimized sizing of the glazing. (Grimaldi, as cited above teaches a system to design a “bird-proof airplane windshield” [i.e., one that does not fracture when impacted by a bird] wherein as per the abstract “The second step involves a parametric analysis on the square model to estimate the influence of the target geometry, the impact angle, and the plate curvature on the impact response of the windshield structure.”, i.e. as per page 619, col. 2, ¶ 3 “This parametric analysis was useful to identify the most important parameters that affect the impact response of the target structure in case of bird impact and to give the chance for the definition of some best guidelines for the design and optimisation process of bird-proof windshield structure.” wherein this includes “different thickness lay-up configurations” (page in other words, Grimaldi adjusts the dimensions, e.g. the thickness and curvature, of the glazing including the various sheets in the laminated glass, in order to design a “bird-proof airplane windshield”, i.e. one in which the maximum stress induced by a birdstrike does not cause a fracture [lower than the fracture stress of the glass] as part of an “optimisation” process [i.e., resulting in optimized dimensions])

Peng teaches:
 obtained according to an experimental method for determining the fracture stress of the glass selected as a function of the type of impact,(Peng, abstract, teaches a system which uses FE models to simulate “impact” tests for a “laminated glass” “windshield” wherein “Furthermore, the influence of glass fracture stress on the same windshield model was investigated, and the cracked area and the peak value of the headform’s linear acceleration were determined by the critical fracture stress. It was observed that a 50-MPa fracture stress in the glass best predicted the observed headform’s linear acceleration level and the cracks of the windshield at the time of impact” and then see § 3.1 which teaches in part: “windshield models were set up using the G-P-T (5 mm mesh) model. As shown in Fig. 8, the observed windshield fracture patterns were compared with the impact simulation using five implemented failure stress values. The simulation results indicate that the cracked area was determined by the critical fracture stress. The cracked area decreased as the failure stress of the glass increased. The radii of the windshield crack area during the impact test compared to the simulation at 11.1 m/s for different failure stresses are listed in Table 4. The cracked area agreed well with the Fig. 8 and Table 4 indicate that the best value of glass fracture stress for predicting the observed crack propagation is 50 MPa, regardless of what cracks are considered (circular cracks or radial cracks).” in other words Peng teaches that for a laminated glass windshield [similar to Grimaldi] a finite element model is used to simulate the stress on the windshield, including the maximum stress envelope, wherein the maximum stress envelope is compared to the “fracture stress of the glass” which was obtained by “experimental impact test results”  - in regards to the selected as a function of the type of impact, Peng selects a “head impact” for the type of impact being simulated, also it would have been obvious to select the birdstrike test from Grimaldi)


Claims 7-8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi et al., “Parametric study of a SPH high velocity impact analysis – A birdstrike windshield application, 2013 in view of Peng et al., “Finite element modeling of crash test behavior for windshield laminated glass”, 2013 and in further view of Aenlle et al., “Frequency Response of Laminated Glass Elements: Analytical Modeling and Effective Thickness”, 2013. 

Regarding Claim 7
Grimaldi teaches: 
	The process as claimed in claim 1, wherein, provided as input, for the finite-element calculation, are properties of the materials of the impactor, of the glazing and of the surrounding elements,... (Grimaldi, see the citations above – this is a finite element model and calculation for a birdstrike [the impactor] against laminated glass [the glazing] with its surrounding structure [e.g., see figure 12], in regards to the properties – see table 2 and 3 for the laminated glass “properties” input into the calculation, see table 4 as well, see § 4.2 for the “bird” properties including the “density” and “porosity”)

Grimaldi, as modified by Peng, does not explicitly teach:
over at least ranges of frequencies and temperatures characteristic of the impact. 

Aenlle teaches: 
over at least ranges of frequencies and temperatures characteristic of the impact. .(Aenlle, abstract, teaches a model for “laminated glass” “at different temperatures” which “allows the determination of the dynamic response” of the laminated glass and then see page 1, col. 2, second to last paragraph which teaches that when modelling the “viscoelastic” behavior of the “polymeric interlayer” the shear modulus is “usually” accounting for the “temperature and load duration”, and then see page 2, col. 1, second to last paragraph - “This allows us to determine the modal parameters of a laminated-glass beam using a simple monolithic elastic model. Then, the modal parameters can be used to estimate the response of the laminated-glass beams in both the time and the frequency domain” and then see § 2.1 – the “The polyvinyl butyral (PVB) can be considered as a linear-viscoelastic material for which the mechanical properties are frequency (or time) and temperature dependent [24].” wherein “The PVB mechanical performance can be established by relaxation or creep tests in the time and then see § 5.1 – the PVB is characterized by a “dynamo mechanic analyzer” which measures the properties of the materials as a function of the “temperature” and the frequency (note the use of the                         
                            ω
                        
                     for frequnency – in other words, it would have been obvious to input the properties over ranges for temperatures/frequencies as this is part of modelling the “viscoelastic” materials in the polymer interlayers, also see § 5.2 and see the figures such as figure 11 which shows the stiffness over frequency and temperature [example result, wherein a person of ordinary skill would have known that stiffness relates the stresses to the strains, i.e. stiffness is a measure of how much the object, e.g. the glass, resists deformation in response to applied loads])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Grimaldi, as modified above by Peng on a system for evaluating laminated glass based on the viscoelastic behavior of the PVB with the teachings from Aenlle on incorporating the frequency [of the loading/impacts] and temperature behavior of the materials in the model.  The motivation to combine would have been that this would have more fully captured the “viscoelastic behavior” of the model, i.e. this would have improved the accuracy of the model of Grimaldi, as modified by Peng (Aenlle, see the abstract, see page 1, col. 2 last paragraph as cited above, also see §1 ¶ 2-4 which teaches “A 

Regarding Claim 8
Grimaldi teaches: 
	The process as claimed in claim 1, wherein, provided as input, for the finite-element calculation, are the characteristics of the impact, which include a site and angle of impact of the  5impactor on the glazing, a relative speed between the glazing and the impactor, a mass of the impactor, ( Grimaldi, § 4.2 teaches that the impactor [the bird] is input including the “velocity” [the relative speed], see figure 24 which shows the effect of various “impact angle changes”, also see § 4.2.2, for the impact location see figure 13 – it is in the center, also see § 4.2.1 which teaches that the curvature of the windshield is also varied, and see figure 25 – this shows various sites that are used as the curvature and impact angle both change, for the mass of the impactor – see § 4.1, the bird is “1.8 kg (4 lb)”)

Grimaldi, as modified above, does not explicitly teach:
... and the temperature of each component.

Aenlle teaches:
... and the temperature of each component.(Aenlle, abstract, teaches a model for “laminated glass” “at different temperatures” which “allows the determination of the dynamic response” of the laminated glass and then see page 1, col. 2, second to last paragraph which nd the frequency domain” and then see § 2.1 – the “The polyvinyl butyral (PVB) can be considered as a linear-viscoelastic material for which the mechanical properties are frequency (or time) and temperature dependent [24].” wherein “The PVB mechanical performance can be established by relaxation or creep tests in the time domain or its corresponding dynamic tests in the frequency domain [27–29]. The dynamic moduli can be determined by using a time-frequency conversion from the relaxation test data [30–32]. The relaxation master curve E2(t) is usually fitted with a generalized Maxwell model [33], which can be represented with a Prony series given by...” and then see § 5.1 – the PVB is characterized by a “dynamo mechanic analyzer” which measures the properties of the materials as a function of the “temperature” and the frequency (note the use of the                         
                            ω
                        
                     for frequnency – in other words, it would have been obvious to input the properties over ranges for temperatures/frequencies as this is part of modelling the “viscoelastic” materials in the polymer interlayers, also see § 5.2 and see the figures such as figure 11 which shows the stiffness over frequency and temperature [example result, wherein a person of ordinary skill would have known that stiffness relates the stresses to the strains, i.e. stiffness is a measure of how much the object, e.g. the glass, resists deformation in response to applied loads])



Regarding Claim 14.
Grimaldi teaches: 
	The process as claimed in claim 1, wherein the glazing is a laminated glazing comprising a stack of at least one glass sheet, and one polymer interlayer, and the law of behaviorAttorney Docket: 077352-0508943 of the constituent material of each polymer interlayer, of the glazing is a viscoelastic model determined by carrying out the following steps: (Grimaldi, see figure 6, see the abstract – the glazing is a laminated glass glazing for an aircraft wherein the glazing consists of 3 glass sheets and 2 polymer layers wherein page 620, col. 2 teaches that this “interlayer” is “viscoelastic” and is modelled “as a linear viscoelastic material....”)

Grimaldi, as modified by Peng, does not explicitly teach:
-- establishing, from dynamic mechanical analysis (DMA)  results on a sample of the polymer interlayer, the curve of evolution of the storage modulus G' of the material as a function of the frequency for various temperatures and the curve of evolution of the loss modulus G" of the material as a function of the frequency for various temperatures;
	- from the data G' and G", constructing a master curve for the storage G' and loss G" moduli over at least the ranges of frequencies and temperatures characteristic of the impact, using for example the frequency/temperature equivalence law established by the WLF (Williams-Landel-Ferry) method;
	- identifying the parameters of the viscoelastic model of the constituent material of the polymer interlayer by relating a Prony series to the master curve, in the form:
	
    PNG
    media_image4.png
    85
    340
    media_image4.png
    Greyscale
 with Go the instantaneous modulus, gk the relative moduli, and Tk the relaxation times. 


Aenlle teaches:
- establishing, from dynamic mechanical analysis (DMA) results on a sample of the polymer interlayer, the curve of evolution of the storage modulus G' of the material as a function of the frequency for various temperatures and the curve of evolution of the loss modulus G" of the material as a function of the frequency for various temperatures;(Aenlle, § 5.1 teaches that “the experimental dynamic characterization of the PVB was made in a dynamo mechanic analyzer RSA3 (T.A. Instruments, New Castle) by subjecting the PVB specimens with a  PVB master curve....” wherein “The same relation can also be applied to complex moduli”, i.e. “Once the relaxation master curve was drawn and fitted with Eq. (5), the storage and loss components of the complex tensile modulus were calculated with Eqs. (6) and (7). Next, the complex shear modulus... was derived from...using Eq. (4) and assuming a constant bulk modulus of 2 GPa [29]. Both complex modulus components are presented in Fig 2.” – in other words, Aenlle teaches establishing from DMA results on the polymer layer the curves of evolution of the “storage and loss” moduli as a function of frequency (i.e., these are functions of frequency) at various temperatures – see § 2.1 for the “Basic theory” for this, i.e. “The PVB mechanical performance can be established by relaxation or creep tests in the time domain or its corresponding dynamic tests in the frequency domain [27–29]. The dynamic moduli can be determined by using a time-frequency conversion from the relaxation test data [30–32]. The relaxation master curve E2(t) is usually fitted with a generalized Maxwell model [33], which can be represented with a Prony series given by...The store and loss components of the complex modulus can be directly determined from the relaxation Prony series coefficients by” and note the omega (i.e. the frequency) in the equations
for relevance, and as cited above see abstract, teaches a model for “laminated glass” “at different temperatures” which “allows the determination of the dynamic response” of the laminated glass and then see page 1, col. 2, second to last paragraph which teaches that when modelling the “viscoelastic” behavior of the “polymeric interlayer” the shear modulus is “usually” accounting for the “temperature and load duration”, and then see page 2, col. 1, nd the frequency domain” and then see § 2.1 – the “The polyvinyl butyral (PVB) can be considered as a linear-viscoelastic material for which the mechanical properties are frequency (or time) and temperature dependent [24].”)
	- from the data G' and G", constructing a master curve for the storage G' and loss G" moduli over at least the ranges of frequencies and temperatures characteristic of the impact, using for example the frequency/temperature equivalence law established by the WLF (Williams-Landel-Ferry) method; (Aenlle, as cited above in § 5.1 teaches that from the measured data the “material master curve” is created using the “WLF” model over temperature and frequency – in regards to this being from the storage/loss moduli – this would have been obvious – see this section, see § 2.1, the storage and loss moduli are derived from this curve, as such it would have been obvious the master curve from the storage and loss moduli)
	- identifying the parameters of the viscoelastic model of the constituent material of the polymer interlayer by relating a Prony series to the master curve, in the form: (Aenlle, page 2, equation 5 is a “Prony series” which relates to the “master curve”, i.e. the “master curve...is usually fitted with a generalized Maxwell model, which can be represented with a Prony series”  and see the equation –– in regards to the identification of the parameters of the model by doing this, see Aenlle’s description of equation 5 – this is to establish the “mechanical performance” to obtain “the dynamic moduli” for use in the model parameters, i.e. § 5.2 “The mechanical properties of the glass and PVB described in Sec. 5.1 were used in the simulations” in other words, this technique is used to identify the model parameters for the material properties for use in “simulations”)
	
    PNG
    media_image4.png
    85
    340
    media_image4.png
    Greyscale
 with Go the instantaneous modulus, gk the relative moduli, and Tk the relaxation times (Aenlle, equation 5 teaches the claimed equation as 1) the claim does not recite which moduli, i.e. the claim encompasses the Prony series of Aenlle, and 2) see Galuppi et al., “Laminated beams with viscoelastic interlayer”, equation 2.1 – equation 2.1 states that mathematically the equation in the form of Aenlle is equal to, i.e. the “=”, the claimed equation, i.e. the claimed equation encompasses Aenlle’s equation as they are mathematically equivalent, and furthermore as the claimed equation, including the specification’s description of the equation, does not state which moduli (i.e., shear/tensile) – Aenlle is for the tensile moduli (see the description of Aenlle equation 1, see the instant specification page 12), and furthermore 3) even if the claimed equation were to be narrowly interpreted solely on the basis of the “G”, the claimed equation is “well-known” in the relevant field (see Galuppi, § 2.1, ¶ 1-2), i.e. the claimed equation would have been obvious to a person of ordinary skill as it is “well-known” in the field, and 4) see the addition pertinent prior art of record below which further corroborates that the claimed equation is “well-known”)


    PNG
    media_image12.png
    576
    814
    media_image12.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Grimaldi, as modified above by Peng on a system for evaluating laminated glass based on the viscoelastic behavior of the PVB with the teachings from Aenlle on incorporating the frequency [of the loading/impacts] and temperature behavior of the materials in the model.  The motivation to combine would have been that this would have more fully captured the “viscoelastic behavior” of the model, i.e. this would have improved the accuracy of the model of Grimaldi, as modified by Peng (Aenlle, see the abstract, see page 1, col. 2 last paragraph as cited above, also see §1 ¶ 2-4 which teaches “A .


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi et al., “ Parametric study of a SPH high velocity impact analysis – A birdstrike windshield application, 2013 in view of Peng et al., “Finite element modeling of crash test behavior for windshield laminated glass”, 2013 in view of Clearly et al., US 2012/0328843 in further view of Quinn et al., “Fracture toughness of glasses as measured by the SCF and SEPB methods”, 2017 

Regarding Claim 10.
Grimaldi, as modified above, does not explicitly teach:
	The process as claimed in claim 1, wherein the glazing comprises at least one mineral glass sheet reinforced by chemical tempering, and the method selected for determining the fracture stress of the glass sheet is a ring-on-tripod flexural test after indentation. 

Clearly teaches: 
	The process as claimed in claim 1, wherein the glazing comprises at least one mineral glass sheet reinforced by chemical tempering, and the method selected for determining the fracture stress of the glass sheet is a ring-on-tripod flexural test (Clearly, abstract teaches a “glass laminate” with a “chemically strengthen glass sheet” [example of a glazing with a glass sheet reinforced by tempering] – to clarify on the tempering, see ¶ 14 – “The incorporation of 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Grimaldi, as modified above, on a system for evaluating laminated glass for vehicles with the teachings from Clearly on a glass laminate with a chemically-strengthened glass layer that is impact tested using ECE R43. The motivation to combine would have been that Clearly’s laminate structure provides a “low 

	Grimaldi, as modified above by Peng and Clearly, does not explicitly teach:
... after indentation. 

Quinn teaches: 
... after indentation. (Quinn, abstract, teaches measuring the “fracture toughness” of “glasses” “the surface crack in flexure (SCF) and single-edged pre-cracked beam (SEPB) methods”, i.e. both of these methods use “precracks” [cracking/indenting the glass before testing for the fracture toughness/stress wherein “There are three key ingredients to a good  fracture toughness test: (1) a good crack, (2) a good fracture, and (3) a good stress intensity shape factor analysis” (see page 4244, col. 1, last paragraph)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Grimaldi, as modified above on a system for evaluating the fracture response of laminated glass with the teachings from Quinn on indenting/pre-cracking the glass prior to testing. The motivation to combine would have been that the pre-crack provides for a “controlled flow” (§ 3, ¶ 3), i.e. this controls the location of the crack propagation in the sample during experimentation such as to make the 


Regarding Claim 11.
Quinn, as taken in combination above, teaches:
	The process as claimed in claim 10, wherein an indentation depth is chosen as greater than the largest defect size of the glass and smaller than the compression depth resulting from the chemical tempering. (Quinn, as cited above and taken in combination renders this obvious – the pre-crack depth is controlled, i.e. it is a “controlled flaw” (§ 3 ¶ 3), e.g. see figure 6 which shows pictures of the pre-cracks – these are visibly larger than any of the defects in the glass, and in regards to the compression depth – this would have been obvious in view of applying the technique to tempered glass, e.g. of Clearly – see Clearly ¶ 24 which teaches a calculation for the “depth” of the tempering, e.g. as per ¶ 26 example depths range up to 50 microns, then see Clearly, ¶ 49 – “As is well known among skilled artisans, the strength and mechanical impact performance of a glass sheet or laminate is limited by defects in the glass, including both Surface and internal defects. When a glass laminate is impacted, the impact point is put into compression, while a ring or "hoop' around the impact point, as well as the opposite face of the impacted sheet, are put into tension. Typically, the origin of failure will be at a flaw, usually on the glass Surface, at or near the point of highest tension. This may occur on the opposite face, but can occur within the ring. If a flaw in the glass is put into tension during an impact event, the flaw will likely propagate, and the glass will typically break. Thus, a high magnitude and depth of compressive stress (depth of layer) is preferable” wherein ¶ 50 clarifies “The incorporation of a compressive stress in a near Surface region of the glass can inhibit crack propagation and failure of the glass sheet. In order for flaws to propagate and failure to occur, the tensile stress from an impact must exceed the surface compressive stress at the tip of the flaw. In embodiments, the high compressive stress and high depth of layer of chemically-strengthened glass sheets enable the use of thinner glass than in the case of non-chemically-strengthened glass.” – in other words it would have been obvious that for a tempered glass that the “acceptable...precrack” depth (Quinn, figure 6 caption) would have been larger than any of the defects in the compression layer while being smaller than the compression layer – this would have been obvious as this would have ensured that the precrack did not “break” the glass, and instead this “controlled flaw” would have been able to be used to evaluate “an impact event” by controlling the “origin of failure”)


Claims 20-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi et al., “ Parametric study of a SPH high velocity impact analysis – A birdstrike windshield application, 2013 in view of Aenlle et al., “Frequency Response of Laminated Glass Elements: Analytical Modeling and Effective Thickness”, 2013. 

Regarding Claim 20.

	A system for validating, by finite element analysis, that a glazing installed in a structure withstands a dynamic impact, where the glazing comprises at least one glass sheet, the system comprising:(Grimaldi, abstract, teaches a system for modelling a “bird-proof airplane windshield” using a “finite element solver”, i.e. this simulates a “birdstrike event” on an airplane windshield, in regards to the glazing – see figure 5 for the lay-up, which includes “glass”, see figure 10 for an example “square plate FE model” with the layup, in regards to the glass being installed in a structure see figures 9 and 12 and also see §4.3 which teaches in part “An important part of this analysis is the modelling of the surround structures...” – in other words, this is a finite element model of a glazing which includes glass sheets for simulating, and validating, that the glazing installed in the “structure” withstands a dynamic impact, e.g. a bird strike, for more clarification also see § 3.2, § 3.3, and § 4.1)
	- a graphical interface, configured for displaying models of an impactor and of the glazing with surrounding elements of the glazing, for providing input data for the finite element analysis and for displaying results of the finite element analysis; (Grimaldi, see the figures, e.g. figures 3-4, 9, 11, 12-18, etc. – these all show the graphical interfaces which displays the models of the impactor, the glazing, and the structure supporting the glazing in various forms, as well as displaying results for the FEA – also see the charts which are also parts of the graphical interface – in regards to the input data, see §4.1 “In this work the commercial explicit FE software LS-Dyna was used for all numerical simulations”, i.e. obviously the FE software with these various graphical interfaces that was used (the “LS-DYNA” program which is a commercially available program) includes an interface for providing input data to the model – 

    PNG
    media_image13.png
    353
    687
    media_image13.png
    Greyscale

	- a module for modeling the materials of the impactor, of each glass sheet, of the glazing, and of the surrounding elements, in order to define the properties of these materials ... (Grimaldi, § 3.2 teaches that each layer of the laminated glass has an associated model, e.g. “The glass is considered as an elastic-plastic material....” and “The plastic” is a “viscoelastic interlayer”, i.e. § 4.1 last paragraph “The glass ply was modelled by a bilinear elastic–plastic material law with negligible plastic region using the LS-Dyna MAT-PLASTICKINEMATIC Card. The PVB-interlayer ply was modelled by a viscoelastic material law using the LS-Dyna MAT-VISCOELASTIC Card.”, in other words each layer of the glazing is modelling using a “law” of the behavior of the layer, including the glass layer, wherein each layer is part of the FEM model subjected to the birdstrike [see citations above, see the figures] – furthermore, see tables 2 and 3 on page 619 which shows the material properties used for the model, and see figures 11, 12-)
	8 4853-2511-2238.v1SAUVESTY, et al. - New (US National Phase of PCT/EP2018/064992) Attorney Docket: 077352-0508943 - a module for modeling the impact, in order to define the site and angle of impact of an impactor on the glazing, the relative speed between the glazing and the impactor... (Grimaldi, see figures 24 and 25 which show the results of the model of the impact at various impact angles and curvatures of the glazing wherein this visually shows the various sites of impact and the angle that were defined for the model – see § 5.2 for more details on this [including the subsections], see § 5.1 which teaches using a “velocity of 155 m/s” for the bird [the impactor’s relative speed])
	- a processing module, for preparing the finite-element numerical model of the glazing installed in the structure and subjected to the impact, carrying out the finite element analysis, and calculating the maximum stress envelope , on each glass sheet of the glazing (Grimaldi, see figure 7 – this shows the stress-strain curve for the “glass” – this is an example of the maximum stress envelope, i.e. this shows various maximum stresses for failure [the “Ultimate Tensile Stress”, the “Rupture Stress”, and the “Yield Stress”] – in regards to this being calculated – see §3.2 as cited above, and see § 4.1 last paragraph – the “law” that is used for each layer is used to simulate the stress-strain “curve”, in other words the FEM model calculates maximum stress envelopes for each layer of the glazing, including for each glass sheet, as the FEM model calculates the stress-strain relationships for each layer, for more clarification see § 5.1 and figure 14 which shows the “deformation behaviour of the impacted panels” – the deformation of the panels is the result of the bird strikes applied load to the stress-strain of the model, i.e. i.e. the deformation is due to changes in the stress-strain relationships which is due to the impact of the bird strike and the energy added by the impact, wherein the maximum stress envelope is calculated as part of determining the maximum stress during deformation – to clarify Grimaldi is performing a FEA of the model of the glazing subjected to the impact to obtain the stress on the windshield by the bird, including the maximum stress envelope for each glass sheet [e.g., as used for detecting when the window fails, e.g. see figures 16-18 which show the “failure propagation” on each “glass layer” in the laminated window)

Grimaldi does not explicitly teach:
over at least the ranges of frequencies and temperatures characteristic of the impact;
, and the temperature of each component;

Aenlle teaches: 
over at least the ranges of frequencies and temperatures characteristic of the impact;(Aenlle, abstract, teaches a model for “laminated glass” “at different temperatures” which “allows the determination of the dynamic response” of the laminated glass and then see page 1, col. 2, second to last paragraph which teaches that when modelling the “viscoelastic” behavior of the “polymeric interlayer” the shear modulus is “usually” accounting for the nd the frequency domain” and then see § 2.1 – the “The polyvinyl butyral (PVB) can be considered as a linear-viscoelastic material for which the mechanical properties are frequency (or time) and temperature dependent [24].” wherein “The PVB mechanical performance can be established by relaxation or creep tests in the time domain or its corresponding dynamic tests in the frequency domain [27–29]. The dynamic moduli can be determined by using a time-frequency conversion from the relaxation test data [30–32]. The relaxation master curve E2(t) is usually fitted with a generalized Maxwell model [33], which can be represented with a Prony series given by...” and then see § 5.1 – the PVB is characterized by a “dynamo mechanic analyzer” which measures the properties of the materials as a function of the “temperature” and the frequency (note the use of the                         
                            ω
                        
                     for frequnency – in other words, it would have been obvious to input the properties over ranges for temperatures/frequencies as this is part of modelling the “viscoelastic” materials in the polymer interlayers, also see § 5.2 and see the figures such as figure 11 which shows the stiffness over frequency and temperature [example result, wherein a person of ordinary skill would have known that stiffness relates the stresses to the strains, i.e. stiffness is a measure of how much the object, e.g. the glass, resists deformation in response to applied loads])
, and the temperature of each component; (Aenlle, as cited above teaches this)



Regarding Claim 21.
Grimaldi teaches: 
	The system as claimed in claim 20, wherein the processing module uses the data defined in the module for modeling the materials and the model for modeling the impact. (Grimaldi, as cited above, teaches that the material properties and the dimensions of the laminated glass and the impactor, and the other data defined above, is used for modelling the materials and model for the impact – this is part of finite element modelling, i.e. input the structure, input the material properties, and then calculate results, e.g. “stress” and strain, using the finite element analysis – this claim is merely explicitly reciting these steps being linked together [i.e. the “uses the data defined”])


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147